  Case 2:19-cv-00249-PLM-MV ECF No. 17 filed 06/26/20 PageID.218 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

CHRISTOPHER LAWRENCE WHITE,                       )
                     Petitioner,                  )
                                                  )      No. 2:19-cv-249
-v-                                               )
                                                  )      Honorable Paul L. Maloney
CONNIE HORTON,                                    )
                             Respondent.          )
                                                  )

             ORDER ADOPTING REPORT AND RECOMMENDATION

       Christopher White filed a petition under 28 U.S.C. § 2254 seeking federal habeas

relief from his state conviction. The magistrate judge issued a report recommending this

Court deny the petition as untimely. (ECF No. 14.) White objects. (ECF No. 15.)

       After being served with a report and recommendation (R&R) issued by a magistrate

judge, a party has fourteen days to file written objections to the proposed findings and

recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). A district court judge

reviews de novo the portions of the R&R to which objections have been filed. 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b)(3). Only those objections that are specific are entitled to a

de novo review under the statute. Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986) (per

curiam).

       The Court reviewed the objections de novo. White does not object to the magistrate

judge’s conclusion that, in 2010, he voluntarily decided not to pursue an appeal of his

conviction. The one-year limitation period expired before White filed anything with the

state or federal courts.
 Case 2:19-cv-00249-PLM-MV ECF No. 17 filed 06/26/20 PageID.219 Page 2 of 2



       In his objection, White faults appellate counsel for failing to turn over the various

transcripts. The magistrate judge addressed this issue as part of the discussion of equitable

tolling. Petition objects (Obj. PageID.204) to this portion of the report and recommendation

asserting that he has been diligent in pursuing his constitutional rights. This objection fails.

Petitioner does not address the magistrate judge’s conclusion that the lack of access to

transcripts alone does not warrant equitable tolling. (R&R PageID.192.) And, the record

in this action does support the conclusion that Petitioner was diligent. First, Petitioner has

not explained the four-year gap between his voluntary decision to abandon his appeal and

the time when he obtained the transcripts from counsel. Second, Petitioner has not

explained the four-year gap between the time he obtained the transcripts and the time he

filed his 6.500 motion with the state trial court.

       Having found that this petition is not timely, the Court need not specifically address

all of the other objections.

       Accordingly, the Report and Recommendation (ECF No. 14) is ADOPTED as the

Opinion of this Court. White’s petition for habeas relief is DENIED as time-barred. Having

concluded that the petition is time-barred, the Court agrees with the magistrate judge that

reasonable jurists would not debate this outcome. The Court DENIES a certificate of

appealability and also finds that any appeal would be frivolous.

       IT IS SO ORDERED.

Date: June 26, 2020                                            /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                                   United States District Judge




                                                2
